
	
		II
		112th CONGRESS
		2d Session
		S. 3678
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2012
			Mr. Toomey (for himself
			 and Mr. Warner) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To help ensure the fiscal solvency of the
		  FHA mortgage insurance programs of the Secretary of Housing and Urban
		  Development, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the FHA Emergency Fiscal Solvency
			 Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. FHA annual mortgage insurance premiums.
					Sec. 3. Indemnification by FHA mortgagees.
					Sec. 4. Early period delinquencies.
					Sec. 5. Semiannual actuarial studies of MMIF during periods of
				capital depletion.
					Sec. 6. Delegation of FHA insuring authority.
					Sec. 7. Authority to terminate FHA mortgagee origination and
				underwriting approval.
					Sec. 8. Authorization to participate in the origination of
				FHA-insured loans.
					Sec. 9. Reporting of mortgagee actions taken against other
				mortgagees.
					Sec. 10. Default and origination information by loan servicer
				and originating direct endorsement lender.
					Sec. 11. Deputy Assistant Secretary of FHA for Risk Management
				and Regulatory Affairs.
					Sec. 12. Establishment of Chief Risk Officer for
				GNMA.
					Sec. 13. Report on mortgage servicers.
					Sec. 14. FHA emergency capital plan.
					Sec. 15. FHA safety and soundness review.
					Sec. 16. FHA disclosure standards.
					Sec. 17. Report on streamlining FHA programs.
					Sec. 18. Budget compliance.
				
			2.FHA annual
			 mortgage insurance premiums
			(a)In
			 generalSubparagraph (B) of
			 section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(B)) is
			 amended—
				(1)in the matter
			 preceding clause (i)—
					(A)by striking may and
			 inserting shall;
					(B)by striking
			 not exceeding 1.5 percent and inserting not less than
			 0.55 percent; and
					(C)by inserting
			 and not exceeding 2.0 percent of such remaining insured principal
			 balance before for the following periods:; and
					(2)in clause (ii), by
			 striking 1.55 percent and inserting 2.05
			 percent.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect upon the expiration of the 6-month period beginning
			 on the date of the enactment of this Act.
			3.Indemnification
			 by FHA mortgageesSection 202
			 of the National Housing Act (12 U.S.C. 1708) is amended by
			 adding at the end the following new subsection:
			
				(i)Indemnification
				by mortgagees
					(1)In
				generalIf the Secretary
				determines that the mortgagee knew, or should have known, of a serious or
				material violation of the requirements established by the Secretary with
				respect to a mortgage executed by a mortgagee approved by the Secretary under
				the direct endorsement program or insured by a mortgagee pursuant to the
				delegation of authority under section 256 such that the mortgage loan should
				not have been approved and endorsed for insurance, and the Secretary pays an
				insurance claim with respect to the mortgage within a reasonable period
				specified by the Secretary, the Secretary may require the mortgagee approved by
				the Secretary under the direct endorsement program or the mortgagee delegated
				authority under section 256 to indemnify the Secretary for the loss,
				irrespective of whether the violation caused the mortgage default.
					(2)Fraud or
				misrepresentationIf fraud or
				misrepresentation was involved in connection with the origination or
				underwriting and the Secretary determines that the mortgagee knew or should
				have known of the fraud or misrepresentation, the Secretary shall require the
				mortgagee approved by the Secretary under the direct endorsement program or the
				mortgagee delegated authority under section 256 to indemnify the Secretary for
				the loss regardless of when an insurance claim is paid.
					(3)Appeals
				processThe Secretary shall,
				by regulation, establish an appeals process for mortgagees to appeal
				indemnification determinations made pursuant to paragraph (1) or (2).
					(4)Requirements and proceduresThe Secretary shall issue regulations
				establishing appropriate requirements and procedures governing the
				indemnification of the Secretary by the mortgagee, including public reporting
				on—
						(A)the number of loans that—
							(i)were not originated or underwritten in
				accordance with the requirements established by the Secretary; and
							(ii)involved fraud or misrepresentation in
				connection with the origination or underwriting; and
							(B)the financial impact on the Mutual Mortgage
				Insurance Fund when indemnification is
				required.
						.
		4.Early period delinquenciesSubsection (a) of section 202 of the
			 National Housing Act (12 U.S.C. 1708(a)) is amended by
			 adding at the end the following new paragraphs:
			
				(8)Programmatic review of early period
				delinquenciesThe Secretary
				shall establish and maintain a program—
					(A)to review the cause of each early period
				delinquency on a mortgage that is an obligation of the Mutual Mortgage
				Insurance Fund;
					(B)to require indemnification of the Secretary
				for a loss associated with any such early period delinquency that is the result
				of a material violation, as determined by the Secretary, of any provision,
				regulation, or other guideline established or promulgated pursuant to this
				title; and
					(C)to publicly report—
						(i)a summary of the results of all early
				period delinquencies reviewed under subparagraph (A);
						(ii)any
				indemnifications required under subparagraph (B); and
						(iii)the financial impact on the Mutual Mortgage
				Insurance Fund of any such indemnifications.
						(9)Definition of early period
				delinquencyFor purposes of
				this section, the term early period delinquency means, with
				respect to a mortgage, that the mortgage becomes 90 or more days delinquent
				within 24 months of the origination of such
				mortgage.
				.
		5.Semiannual
			 actuarial studies of MMIF during periods of capital depletion
			(a)In
			 generalParagraph (4) of
			 section 202(a) of the National Housing Act (12 U.S.C. 1708(a)(4)) is
			 amended—
				(1)in the first
			 sentence, by inserting except as provided in subparagraph (B),
			 after to be conducted annually,;
				(2)in the second sentence, by inserting
			 , except as provided in subparagraph (B), after
			 annually;
				(3)by striking the
			 paragraph designation and heading and all that follows through The
			 Secretary shall provide and inserting the following:
					
						(4)Independent
				actuarial study
							(A)Annual
				studyThe Secretary shall
				provide
							;
				and
				(4)by adding at the
			 end the following new subparagraph:
					
						(B)Semiannual
				studies during periods of capital depletionDuring any period that the Fund fails to
				maintain sufficient capital to comply with the capital ratio requirement under
				section 205(f)(2)—
							(i)the independent study required by
				subparagraph (A) shall be conducted semiannually and shall analyze the
				financial position of the Fund as of September 30 and March 31 of each fiscal
				year during such period; and
							(ii)the Secretary
				shall submit a report meeting the requirements of subparagraph (A) for each
				such semiannual
				study.
							.
				(b)Analysis of
			 quarterly actuarial studiesThe Secretary of Housing and Urban
			 Development shall conduct an analysis of the cost and feasibility of providing
			 for an independent actuarial study of the Mutual Mortgage Insurance Fund on a
			 calendar quarterly basis, which shall compare the cost and feasibility of
			 conducting such a study on a quarterly basis as compared to a semi-annual basis
			 and shall determine whether such an actuarial study can be conducted on a
			 quarterly basis without substantial additional costs to the taxpayers. Not
			 later than the expiration of the 90-day period beginning on the date of the
			 enactment of this Act, the Secretary shall submit a report to the Congress
			 setting forth the findings and conclusion of the analysis conducted pursuant to
			 this subsection.
			6.Delegation of FHA
			 insuring authoritySection 256
			 of the National Housing Act (12 U.S.C. 1715z–21) is
			 amended—
			(1)by striking
			 subsection (c);
			(2)in subsection (e),
			 by striking , including and all that follows through by
			 the mortgagee; and
			(3)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
			7.Authority to terminate
			 FHA mortgagee origination and underwriting approvalSection 533 of the National Housing Act
			 (12 U.S.C.
			 1735f–11) is amended—
			(1)in the first
			 sentence of subsection (b), by inserting or areas or on a nationwide
			 basis after area each place such term appears;
			 and
			(2)in subsection (c),
			 by striking (c) and all that follows through The
			 Secretary  in the first sentence of paragraph (2) and inserting the
			 following:
				
					(c)Termination of
				mortgagee origination and underwriting approval
						(1)Termination
				authorityIf the Secretary
				determines, under the comparison provided in subsection (b), that a mortgagee
				has a rate of early defaults and claims that is excessive, the Secretary may
				terminate the approval of the mortgagee to originate or underwrite single
				family mortgages for any area, or areas, or on a nationwide basis,
				notwithstanding section 202(c) of this Act.
						(2)ProcedureThe
				Secretary
						.
			8.Authorization to
			 participate in the origination of FHA-insured loans
			(a)Single family
			 mortgagesSection 203(b) of the National Housing Act
			 (12 U.S.C.
			 1709(b)) is amended by striking paragraph (1) and inserting the
			 following new paragraph:
				
					(1)Have been made to
				a mortgagee approved by the Secretary or to a person or entity authorized by
				the Secretary under section 202(d)(1) to participate in the origination of the
				mortgage, and be held by a mortgagee approved by the Secretary as responsible
				and able to service the mortgage
				properly.
					.
			(b)Home equity
			 conversion mortgagesSection 255(d) of the National Housing Act
			 (12 U.S.C.
			 1715z–20(d)) is amended by striking paragraph (1) and inserting
			 the following new paragraph:
				
					(1)have been
				originated by a mortgagee approved by, or by a person or entity authorized
				under section 202(d)(1) to participate in the origination by, the
				Secretary;
					.
			9.Reporting of
			 mortgagee actions taken against other mortgageesSection 202 of the National Housing Act
			 (12 U.S.C.
			 1708), as amended by the preceding provisions of this Act, is
			 further amended by adding at the end the following new subsection:
			
				(j)Notification of
				mortgagee actionsThe
				Secretary shall require each mortgagee, as a condition for approval by the
				Secretary to originate or underwrite mortgages on single family or multifamily
				housing that are insured by the Secretary, if such mortgagee engages in the
				purchase of mortgages insured by the Secretary and originated by other
				mortgagees or in the purchase of the servicing rights to such mortgages, and
				such mortgagee at any time takes action to terminate or discontinue such
				purchases from another mortgagee based on any determination or evidence of
				fraud or material misrepresentation in connection with the origination of such
				mortgages, to notify the Secretary of the action taken and the reasons for such
				action not later than 15 days after taking such
				action.
				.
		10.Default and
			 origination information by loan servicer and originating direct endorsement
			 lender
			(a)Collection of
			 informationParagraph (2) of
			 section 540(b) of the National Housing Act (12 U.S.C.
			 1712 U.S.C.
			 1735f–18(b)(2)) is amended by adding at the end the following
			 new subparagraph:
				
					(C)For each entity that services insured
				mortgages, data on the number of claims paid to each servicing mortgagee during
				each calendar quarter occurring during the applicable collection
				period.
					.
			(b)ApplicabilityInformation
			 described in subparagraph (C) of section 540(b)(2) of the National Housing Act,
			 as added by subsection (a) of this section, shall first be made available under
			 such section 540 for the applicable collection period (as such term is defined
			 in such section) relating to the first calendar quarter ending after the
			 expiration of the 12-month period that begins on the date of the enactment of
			 this Act.
			11.Deputy Assistant
			 Secretary of FHA for Risk Management and Regulatory Affairs
			(a)Establishment of
			 positionSubsection (b) of
			 section 4 of the Department of Housing and Urban Development Act
			 (42 U.S.C.
			 3533(b)) is amended—
				(1)by inserting
			 (1) after (b); and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)There shall be in the Department, within
				the Federal Housing Administration, a Deputy Assistant Secretary for Risk
				Management and Regulatory Affairs, who shall be appointed by the Secretary and
				shall be responsible to the Federal Housing Commissioner for all matters
				relating to managing and mitigating risk to the mortgage insurance funds of the
				Department and ensuring the performance of mortgages insured by the
				Department.
						.
				(b)TerminationUpon the appointment of the initial Deputy
			 Assistant Secretary for Risk Management and Regulatory Affairs pursuant to
			 section 4(b)(2) of the Department of Housing and Urban Development Act, as
			 amended by subsection (a) of this section, the position of chief risk officer
			 within the Federal Housing Administration, filled by appointment by the Federal
			 Housing Commissioner, is abolished.
			12.Establishment of
			 Chief Risk Officer for GNMASection 4 of the Department of Housing and
			 Urban Development Act (42 U.S.C. 3533) is amended by
			 adding after subsection (g), as added by section 1442 of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (Public Law
			 111–203; 124 Stat. 2163), the following new subsection:
			
				(h)There shall be in the Department a Chief
				Risk Officer for the Government National Mortgage Association, who
				shall—
					(1)be designated by
				the Secretary;
					(2)be responsible to the President of the
				Association for all matters related to evaluating, managing, and mitigating
				risk to the programs of the Association;
					(3)be in the
				competitive service or the senior executive service;
					(4)be a career
				appointee;
					(5)be designated from
				among individuals who possess demonstrated ability in general management of,
				and knowledge of and extensive practical experience in risk evaluation
				practices in large governmental or business entities; and
					(6)shall not be
				required to obtain the prior approval, comment, or review of any officer or
				agency of the United States before submitting to the Congress, or any committee
				or subcommittee thereof, any reports, recommendations, testimony, or comments
				if such submission include a statement indicating that the views expressed
				therein are those of the Chief Risk Officer of the Association and do not
				necessarily represent the views of the
				Secretary.
					.
		13.Report on
			 mortgage servicers
			(a)ExaminationThe Secretary of Housing and Urban
			 Development shall conduct an examination into mortgage servicer compliance with
			 the loan servicing, loss mitigation, and insurance claim submission guidelines
			 of the FHA mortgage insurance programs under the National Housing Act
			 (12 U.S.C. 1701 et
			 seq.), and an estimate of the annual costs to the Mutual
			 Mortgage Insurance Fund, since 2008, resulting from any failures by mortgage
			 servicers to comply with such guidelines.
			(b)ReportNot
			 later than the expiration of the 120-day period that begins upon the date of
			 the enactment of this Act, the Secretary shall submit a report to the Congress
			 on the results of the examination conducted pursuant to subsection (a),
			 including recommendations for any administrative and legislative actions to
			 improve mortgage servicer compliance with the guidelines referred to in
			 subsection (a).
			14.FHA emergency
			 capital plan
			(a)EstablishmentNot later than the expiration of the 30-day
			 period beginning on the date of the enactment of this Act, the Secretary of
			 Housing and Urban Development shall develop, submit to the Congress, and
			 commence implementation of an emergency capital plan for the restoration of the
			 fiscal solvency of the Mutual Mortgage Insurance Fund (in this section referred
			 to as the Fund).
			(b)ContentsThe
			 emergency capital plan developed pursuant to this section shall—
				(1)provide a detailed
			 explanation of the processes and controls by which amounts of capital that are
			 assets of the Fund are monitored and tracked;
				(2)establish a plan
			 to ensure the financial safety and soundness of the Fund that avoids the need
			 for borrowing amounts from the Treasury of the United States to meet
			 obligations of the Fund; and
				(3)describe the procedure by which, if
			 necessary, any amounts from the Treasury needed to meet obligations of the Fund
			 will be obtained from the Treasury.
				(c)Monthly
			 reports
				(1)ReportsSubject to paragraph (3), upon the
			 conclusion of each calendar month ending after the 14-day period that begins on
			 the date of the enactment of this Act, the Secretary of Housing and Urban
			 Development shall submit to the Congress a report assessing the financial
			 status of the Fund at the conclusion of such month and setting forth the
			 information described in paragraph (2).
				(2)ContentsEach report required under paragraph (1)
			 for a month shall contain the following information regarding the Fund as of
			 the conclusion of such month:
					(A)The number of mortgages that are
			 obligations of the Fund that are 60 or more days delinquent, the expected
			 losses to the Fund associated with such delinquent mortgages, and the
			 methodology used to make such calculation.
					(B)The number of mortgages that are
			 obligations of the Fund that have a loan-to-value ratio at the time of
			 origination that is less than 80 percent and the percentage of all mortgages
			 that are obligations of the Fund having such a ratio.
					(C)The number of mortgages that are
			 obligations of the Fund that had an original principal obligation exceeding 125
			 percent of the median house price, for a home of the size of the residence
			 subject to the mortgage, for the area in which such residence is located, and
			 the percentage of all mortgages that are obligations of the Fund having such an
			 original principal obligation.
					(D)The number of mortgages that are
			 obligations of the Fund for which the mortgagor’s income at the time of
			 origination of the mortgage is greater than the median income for the area in
			 which the residence subject to the mortgage is located, and the percentage of
			 all mortgages that are obligations of the Fund for which the mortgagor has such
			 an income.
					(E)The balances for
			 the financing and capital reserve accounts of the Fund.
					(F)Any actions taken
			 during such month to help ensure the financial soundness of the Fund and
			 compliance with section 205(f) of the National Housing Act (12 U.S.C. 1711(f);
			 relating to a capital ratio requirement).
					(3)Termination of
			 reporting requirementThe requirement to submit reports under
			 paragraph (1) shall terminate on the first date after the date of the enactment
			 of this Act that the Fund attains a capital ratio (as such term is defined in
			 section 205(f)(3) of the National Housing Act) of 2.0 percent.
				15.FHA safety and
			 soundness review
			(a)ReviewThe Comptroller General of the United
			 States shall provide for an independent third party to—
				(1)conduct a one-time
			 review of the mortgage insurance programs and funds of the Secretary of Housing
			 and Urban Development that shall determine, as of the time of such
			 review—
					(A)the financial
			 safety and soundness of such programs and funds; and
					(B)the extent of loan
			 loss reserves and capital adequacy of such programs and funds; and
					(2)to submit a report
			 under subsection (b).
				Such review
			 shall be conducted in accordance with generally accepted accounting principles
			 applicable to the private sector and Federal entities.(b)ReportThe report under this subsection shall
			 describe the methodology and standards used to conduct the review under
			 subsection (a)(1), set forth the results and findings of the review, including
			 the extent of loan loss reserves and capital adequacy of the mortgage insurance
			 programs and funds of the Secretary of Housing and Urban Development, and
			 include recommendations regarding restoring such reserves and capital to
			 maintain such programs and funds in a safe and sound condition.
			(c)TimingThe review required under subsection (a)
			 shall be completed, and the report required under subsection (b) shall be
			 submitted, not later than the expiration of the 60-day period beginning on the
			 date of the enactment of this Act.
			(d)Rule of
			 constructionNothing in this section may be construed to alter or
			 affect, or exempt the Secretary of Housing and Urban Development from complying
			 with, any laws, regulations, or guidance relating to preparation or submission
			 of budgets or audits or financial or management statements or reports.
			16.FHA disclosure
			 standardsNot later than the
			 expiration of the 90-day period beginning on the date of the enactment of this
			 Act, the Secretary of Housing and Urban Development shall review and revise all
			 standards and requirements relating to disclosure of information regarding the
			 mortgage insurance programs and funds, including actuarial studies conducted
			 under section 202(a)(4) of the National Housing Act (12 U.S.C.
			 1708(a)(4)), quarterly reports under section 202(a)(5) of such
			 Act, and annual audited financial statements under section 538 of such Act
			 (12 U.S.C.
			 1735f–16), to ensure that, after the date of the enactment of
			 this Act, such disclosures—
			(1)provide meaningful financial and other
			 information that is timely, comprehensive, and accurate;
			(2)do not contain any
			 material misstatements or misrepresentations;
			(3)make available all
			 relevant information; and
			(4)prohibit material
			 omissions that make the contents of the disclosure misleading.
			17.Report on
			 streamlining FHA programs
			(a)ExaminationThe Secretary of Housing and Urban
			 Development shall conduct an examination of the mortgage insurance and any
			 other programs of the Federal Housing Administration to identify—
				(1)the level of use
			 and need for such programs;
				(2)any such programs
			 that are unused or underused; and
				(3)methods for
			 streamlining, consolidating, simplifying, increasing the efficiency of, and
			 reducing the number of such programs.
				(b)ReportNot later than the expiration of the
			 12-month period that begins upon the date of the enactment of this Act, the
			 Secretary shall submit a report to the Congress on the results of the
			 examination conducted pursuant to subsection (a), including recommendations for
			 any administrative and legislative actions to streamline, consolidate,
			 simplify, increase the efficiency of, and reduce the number of such
			 programs.
			18.Budget
			 complianceThe Secretary of
			 Housing and Urban Development shall allocate $2,500,000 from the account for
			 Administrative Contract Expenses each fiscal year through September 30, 2017,
			 which amounts shall be available only for the purposes of this Act and the
			 amendments made by this Act, including such additional actuarial reviews as may
			 be required by section 5 of this Act and the amendments made by such
			 section.
		
